DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “wherein an outermost dimension of the conductor at the first plane of the first side of the second substrate is less than an outermost dimension of the conductor at the second plane of the second side of the second substrate”, as recited in claim 16, is unclear for the following reason:
The term “dimension” means “a measurable extent of some kind, such as length, width, depth, or height”.  The claim refers to a dimension of a conductor at a plane.  A plane is two dimensional entity.  Therefore, a dimension of a conductor at a plane must mean a width of the conductor at said plane.  However, the claim requires “an outermost dimension”.  An outermost dimension of a width of an element in a plane, as understood by figure 10 of the present application, is a dot.  
Therefore, it is unclear as to which conductor structure applicants refer.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
1.	Although the non-elected embodiment of figure 12 teaches “a conductor extending through the dielectric material, wherein the conductor has a wider width at the second plane of the second side of the second substrate than at the first plane of the first side of the second substrate”, as recited in claim 9, there is no support in the elected embodiment of figure 10 for the claimed limitation of “a conductor extending through the dielectric material, wherein the conductor has a wider width at the second plane of the second side of the second substrate than at the first plane of the first side of the second substrate”, as recited in claim 9, because the conductor 57 has one width.



3.	There is no support in the elected embodiment of figure 10 for the claimed limitation of “wherein the conductive material extends over a portion of the second surface/side of the second wafer”, as recited in claims 12 and 16, respectively, because independent claim 1 requires that the conductive material must be located in the through oxide vias.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9-11 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Akram et al. (6,013,948).
Regarding claim 9, Akram et al. teach in figure 4 and related text a semiconductor device comprising:
	a first structure 10C, the first structure comprising a first substrate 12 (see figure 1), one or more dielectric layers 46 and a conductive element 22, 26, 38 in the one or more dielectric layers; 
a second structure 10B bonded to the first structure, the second structure comprising a second substrate 12 (see figure 1), the second substrate having a first side and a second side, wherein the first side of the second substrate is closer to the first substrate 10C than the second side; 
a dielectric material 46 extending from the first side of the second substrate 10C to the second side of the second substrate 10C, wherein the dielectric material 46 has a wider width at a first plane of the first side (bottom) of the second substrate 10C than at a second plane of the second side (top) of the second substrate 10C; and 
a conductor 22, 26 extending through the dielectric material 46, wherein the conductor 22, 26 has a wider width at the second plane of the second side (top) of the second substrate than at the first plane of the first side (bottom) of the second substrate (since the arch of portion 22 of said conductor is wider than portion 26 of said conductor, see annotated figure), wherein the conductor contacts the conductive element (element 22 of 10C).


    PNG
    media_image1.png
    446
    1267
    media_image1.png
    Greyscale


Regarding claims 10-11, Akram et al. teach in figure 4 and related text a dielectric layer 42 over the second side (top) of the second substrate 10B, and
wherein the dielectric layer 43 extends into the second substrate 10B.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akram et al. (6,013,948).
Regarding claim 12, Akram et al. teach in figure 4 and related text substantially the entire claimed structure, as applied to the claims above, except having the conductor extends over the second side of the second substrate.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to extend the conductor over the second side of the second substrate in Akram et al.’s device in order to reduce the contact resistance of the device.

Regarding claim 13, Akram et al. teach in figure 4 and related text an external connector 38B (or 38A) mounted on the conductor.  

Regarding claim 14, Akram et al. teach in figure 4 and related text substantially the entire claimed structure, as applied to the claims above, except having the dielectric layer 42 extends along sidewalls of the external connector.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to extend the dielectric layer 42 along sidewalls of the external connector in Akram et al.’s device, in order to provide better protection to the external connector. 



(s) 1-3, 6-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2010/0213560) in view of Chanchani (2007/0158787).Regarding claim 1, Wang et al. teach in figure 3 and related text a semiconductor device comprising: 
an active device wafer comprising a first wafer 202 including an electrical device and having conductive interconnect 220, 224, 228 disposed on a front side surface of the first wafer 202; and 
a carrier wafer 218 disposed over the front side surface of the active device wafer and wafer bonded to the active device wafer, the carrier wafer comprising a second wafer 219, the second wafer 219 being closer to the active device wafer 202 than a second surface of the second wafer, 
the carrier wafer further comprising: 
through vias 222 extending through the carrier wafer 218 (which includes second wafer 219) and having an oxide material 240 formed within the through vias, wherein the through vias have a first width at a first plane of the first surface of the second wafer and a second width at a second plane of the second surface of the second wafer, the first width being greater than the second width;
through oxide vias (part of vias 222) extending through the dielectric material 240 in the through vias, the through oxide vias extending to a portion of the conductive interconnects 220, 224, 228 of the active device wafer 202, wherein the through oxide vias have a third width at the first plane of the first surface of the second wafer and a fourth width at the second plane of the second surface of the second wafer, the third width being less than the fourth width (the widths of the through oxide vias are arbitrarily 
conductive material 224 in the through oxide vias, the conductive material 224 electrically contacting the portion of the conductive interconnect 220, 224, 228 of the active device wafer; and 
external connectors 204, 206 over the carrier wafer 218 and electrically connected to the conductive material 220, 224, 228.Wang et al. do not explicitly state that the first wafer including a plurality of electrical devices and that dielectric material 240 is formed of oxide material.
Chanchani teaches in figure 3 and related text a first wafer 231 including a plurality of electrical devices and wherein dielectric material 245 is formed of oxide material.
Chanchani and Wang et al. are analogous art because they are directed to semiconductor devices having through vias and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a plurality of electrical devices and plurality of conductive interconnects in the first wafer in Wang et al.’s device and to use an oxide material, as taught by Chanchani, in order to increase the device capabilities and in order to simplify the processing steps of making the device by using conventional dielectric material, respectively.


Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
Regarding claim 2, Wang et al. teach in figure 3 and related text that the conductive material 12 comprises copper.

Regarding claims 3 and 7, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the active device wafer comprises backside imager illuminated CMOS image sensors in prior art’s device in order to use the device in application which requires backside illumination.

Regarding claim 6, Wang et al. teach in figure 3 and related text that the active device wafer 202 comprises a first oxide layer 238 (in the modified device of Wang et al.), wherein the carrier wafer 218 comprises a second dielectric layer 219, and wherein the first oxide layer is bonded to the second oxide layer. 
Wang et al. do not teach that the second dielectric layer is formed of oxide and that the first oxide layer is bonded directly to the second oxide layer.
Chanchani teach in figure 3 and related text that the first oxide layer 245 is bonded directly to the second oxide layer 231.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the second dielectric layer of oxide and to bond directly the first oxide layer to the second oxide layer, as taught by Chanchani, in Wang et al.’s device in order to simplify the processing steps of making the device by using conventional dielectric material, and in order to strengthen the bonding between the elements in the device, respectively.
Regarding claim 21, by considering the conductive material as being elements 224, .

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akram et al. (6,013,948) in view of Chi et al. (8,143,097) and Kao (2004/0087213).
Regarding claim 16, Akram et al. teach in figure 4 and related text a semiconductor device comprising:
	a first structure 10C, the first structure comprising a first substrate 12 (see figure 1), one or more dielectric layers 46 and a conductive element 22, 26, 38 in the one or more dielectric layers; 
a second structure 10B bonded to the first structure, the second structure comprising a second substrate 12 (see figure 1), the second substrate having a first side and a second side, wherein the first side of the second substrate is interposed between the second side of the second substrate 10B and the first substrate 10C;
a conductor 22, 40, 26 (of second structure 10B and 38B) extending from the second side of the second substrate 10B to the conductive element of the first structure 10C; and 
a first dielectric material (the white line located between 22 and substrate material 12) interposed between the conductor 22, 40, 26 (of second structure 10B and 38B) and the second substrate 12, wherein the first dielectric material (the white line located between 22 and substrate material 12) separates the conductor 22 from the second substrate by a shorter distance at a first plane of the first side of the second substrate than at a second plane of the second side of the second substrate, 

Akram et al. do not teach a first dielectric material interposed between the conductor and the second substrate, wherein the first dielectric material separates the conductor from the second substrate by a greater distance at a first plane of the first side of the second substrate than at a second plane of the second side of the second substrate, and 
wherein an outermost dimension of the conductor at the first plane of the first side of the second substrate is less than an outermost dimension of the conductor at the second plane of the second side of the second substrate.
Chi et al. teach in figures 5 and 6 and related text that it is known in the art to flip the packing structure in order to be able to connect the package to each side of the PCB.
Kao teaches in paragraph [0065] that it is known to connect chips to the top side and the bottom side of a PCB.
Chi et al., Kao and Akram et al. are analogous art because they are directed to packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Akram et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to flip the packing structure of Akram et al. so that it can be connected to the top and bottom surfaces of a PCB, as taught by Chi et al. and Kao, in order to increase the capabilities of the device.

wherein an outermost dimension of the conductor at the first plane of the first side of the second substrate is less than an outermost dimension of the conductor at the second plane of the second side of the second substrate.

Regarding claim 17, Akram et al. teach in figure 4 and related text that the conductor 22, 40, 26 (of second structure 10B and 38B) extends from a first sidewall of the first dielectric material (the white line located between 22 and substrate material 12)  to a second sidewall of the first dielectric material at the second side of the second substrate 10B.

Regarding claim 18, Akram et al. teach in figure 4 and related text a second dielectric material 46, wherein the conductor 22 is interposed between the first dielectric material (the white line located between 22 and substrate material 12) and the second dielectric material 46 along an axis parallel to the first side of the second substrate.

Regarding claim 19, Akram et al. teach in figure 4 and related text that the conductor 22, 40, 26 (of second structure 10B and 36B and 38B) extends over the second side of the second substrate 10B. 
.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References E-M of page 1,a dn references A-J of page 2 are cited as being related to through holes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  







O.N.								/ORI NADAV/
12/25/2020				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800